BELCHER, Judge.
The conviction is for keeping a bawdy house with two prior convictions alleged for enhancement; the punishment, 80 days in jail and a fine of $800.
•' The testimony of the state shows that on December 28, 1957, the appellant was present and operating a beer tavern in a building which she had rented and that it consisted of several rooms, some where beer was served, a kitchen, and several bed rooms. A white male testified that on the above date he went to appellant’s place looking for' some girls and was talking with a Mexican female with whom he had just made a “date” for $5 when the officers arrived. As one of the officers walked through the building he saw* a scantily dressed Mexican female open the door and emerge from one of the bedrooms holding a $20 bill in her hand while a nude adult male could be seen in the bedroom.
An adult male witness while testifying identified one of appellant’s witnesses as a female with whom he had had an act of sexual intercourse for money at appellant’s place in November, 1957, and at a time when the appellant was present at the place.
At least four adult females were seen in the tavern at the time in question, and testimony was offered showing that each of them had the general reputation of being a prostitute, that the appellant was a prostitute, and that appellant’s place had the general reputation of being a bawdy house.
Proof was offered showing the prior convictions alleged; it was stipulated that such convictions had become final, and the testimony shows that the appellant was the person so convicted.
Appellant did not testify but called several witnesses who testified that appellant’s place did not have the general reputation of being a bawdy house, and that the females present at the time the officers arrived on December 28, 1957, did not have the general reputation of being prostitutes.
The evidence is sufficient to support the conviction.
There are no' formal bills of exception, and the numerous *525informal bills have been carefully considered and they do not show error.
The judgment is affirmed.
Opinion approved by the Court.